Case 1:19-cv-03251-JPH-DLP Document 9 Filed 05/20/20 Page 1 of 4 PageID #: 29




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

VICTOR KEEYLEN,                                       )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )        No. 1:19-cv-03251-JPH-DLP
                                                      )
MYERS,                                                )
PAUL TALBOT,                                          )
WEXFORD HEALTH SERVICES,                              )
                                                      )
                             Defendants.              )


           ENTRY DENYING POST-JUDGMENT MOTION TO RECONSIDER

        Plaintiff Victor Keeylen began this civil rights action by filing a motion for leave to proceed

in forma pauperis. The Entry of August 28, 2019, identified two false statements in that motion

and gave the plaintiff a period of time to show cause why this action should not be dismissed as a

sanction for submitting false information to the Court. No response from Mr. Keeylen was filed.

On November 20, 2019, the Court dismissed this action with prejudice. The Court explained:

        Of primary concern is [plaintiff’s] representation that he has a current balance of
        zero dollars. This statement is material, because if true, Mr. Keeylen would be
        permitted to proceed in forma pauperis without the prepayment of an initial partial
        filing fee and the collection order that necessarily follows pursuant to 28 U.S.C. §
        1915(b)(2). Mr. Keeylen had an opportunity to explain this error but failed to do
        so. Accordingly, this Court finds that Mr. Keeylen’s statement that he has zero
        dollars in his trust account is a material false statement made with fraudulent intent
        to deceive the Court to avoid paying the filing fee. Greyer v. Illinois Dep’t of Corr.,
        933 F.3d 871, 880 (7th Cir. 2019) (stating “district courts remain empowered to
        sanction extreme bad-faith conduct.”).

Dkt. 6 at 2.




                                                  1
Case 1:19-cv-03251-JPH-DLP Document 9 Filed 05/20/20 Page 2 of 4 PageID #: 30




       On December 5, 2019, Mr. Keeylen filed a motion to reconsider. Mr. Keeylen states that

he did file a timely response explaining the errors in his in forma pauperis motion, but that law

library staff must have failed to E-file that document.

       The motion to reconsider the dismissal of this action was filed within 28 days of the date

judgment was entered in this action. It is therefore treated as a motion to amend judgment pursuant

to Rule 59 of the Federal Rules of Civil Procedure. Rule 59(e) allows a court to amend a judgment

only if the movant can “demonstrate a manifest error of law or fact or present newly discovered

evidence.” Lightspeed Media Corp. v. Smith, 830 F.3d 500, 505–06 (7th Cir. 2016) (internal

citations omitted). A “manifest error” means “the district court commits a wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Stragapede v. City of Evanston,

Illinois, 865 F.3d 861, 868 (7th Cir. 2017) (internal quotation omitted). “A manifest error is not

demonstrated by the disappointment of the losing party.” Oto v. Metropolitan Life Ins. Co., 224

F.3d 601, 606 (7th Cir. 2000) (internal quotations omitted). Relief through a Rule 59(e) motion for

reconsideration is an “extraordinary remed[y] reserved for the exceptional case.” Foster v.

DeLuca, 545 F.3d 582, 584 (7th Cir. 2008).

       Mr. Keeylen argues that it was his former counselor, Ms. Shurman, who insisted on

improperly completing the Certificate of Prisoner Account stating that Mr. Keeylen had a balance

of zero dollars, even when his trust account statement reflects that he had $60.85. He states that he

should not be sanctioned as a result of the bad acts of ineffective Department of Correction staff.

       Mr. Keeylen’s argument is not persuasive. First, the Certificate of Prisoner Account filed

on August 2, 2019, was not signed by Ms. Shurman. That document appears as follows:




                                                 2
Case 1:19-cv-03251-JPH-DLP Document 9 Filed 05/20/20 Page 3 of 4 PageID #: 31




Dkt. 2-1. Second, the plaintiff filed another case that does include a Certificate of Prisoner Account

signed by Ms. Schurman, and that certificate reports a balance consistent with the balance on the

trust account statement. See Keeylen v. Talbot, et al., 1:19-cv-2875-JRS-TAB, docket number 6-1

(reporting balance of 30 cents).

       The motion to reconsider, dkt [8], is DENIED. No manifest error of law or fact or newly

discovered evidence calls into question the November 20, 2019, Order and Judgment.

SO ORDERED.

Date: 5/20/2020




                                                  3
Case 1:19-cv-03251-JPH-DLP Document 9 Filed 05/20/20 Page 4 of 4 PageID #: 32




Distribution:

VICTOR KEEYLEN
950970
PENDLETON – CF
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064




                                      4
